TOWNSEND, District Judge
(orally). Several exhibits were introduced in this case, but counsel for the importer at the hearing confined his contention to the articles composed wholly of straw, or of which, straw is the component material of chief value. It appears from the report of the assistant appraiser, and the evidence before the board of general appraisers, that the articles in question were in fact “plateaux” or “flats” and braids of straw, or of which straw was the component material of chief value. The importer claims that the braids are free, under the decision in U. S. v. Rheims, 45 U. S. App. 755, 89 Fed. 1020;1 and as this claim appears to be well founded, and was not contested by the attorney for the United States, it is sustained. The plateaux or flats are manufactured from plaits of straw. They were classified for duty at 30 per cent, ad valorem, under paragraph 460 of the act of October, 1890, as “manufactures of straw not specifically provided for.” The importer protested, claiming that they were'entitled to free entry, under the provisions of paragraph 538 of said act, as “plaits, and similar manufactures, composed of straw, suitable for making or ornamenting hats.” In their present condition they are ready for the milliner, who uses them for maiding hats, by shaping, wiring, trimming, sewing, and perhaps cutting, fitting, and resewing them. In their present shape they are merely oval shapes of braided straw, useless except for making hats. The testimony shows that they are commercially known as “plaits.” They are therefore free, either as plaits, or as similar manufactures suitable for making or ornamenting hats. The decision of the board of general appraisers sustaining the action of the collector is reversed. ■

 33 C. C. A. 687.